The evidence justified the jury in finding, and they must have found, that the plaintiff's minor daughter, *Page 410 
whilst temporarily in the service of the defendant, was debauched by him, and that, from the illicit connection, the daughter contracted a vile disease, on account of which the plaintiff lost her services and incurred medical expenses for her cure. The only question that such a case can possibly present is, whether loss of service from a disorder contracted by the illicit intercourse is sufficient ground to sustain the action; or, to state the proposition a little differently, as the loss of service was the direct result of the seduction, whether an action for seduction can be sustained where there is no pregnancy.
I think it is not essential to the maintenance of the action that the illicit intercourse should be followed by pregnancy. The foundation of the action is, the loss of service resulting to the father or master by the seduction of his servant; and when such loss of service has been actually sustained, as the direct effect of the seduction, it is enough. It certainly cannot be important to the right of action whether the father loses the services of his child by illness arising from pregnancy, or from a vile disorder contracted by connection with her seducer.
The judgment should be affirmed.
All the judges concurring,
Judgment affirmed. *Page 411